Case 1:18-cv-03734-DLI-VMS Document 53 Filed 12/17/20 Page 1 of 1 PageID #: 234




                                GOLDBERG & FLIEGEL LLP
                                    ATTORNEYS AT LAW
                              488 MADISON AVENUE, SUITE 1120
                                NEW YORK, NEW YORK 10022
                                   www.goldbergfliegel.com
                                   www.employmentlaw.nyc

KENNETH A. GOLDBERG                                                  TELEPHONE: (212) 983-1077
MICHELE L. FLIEGEL                                                   FACSIMILE: (212) 973-9577

                                                      December 17, 2020

Honorable Vera M. Scanlon, U.S.M.J.
United States District Court
Eastern District Of New York
225 Cadman Plaza East, 1214 South
Courtroom: 13A-South Wing
Brooklyn, New York 11201

       Re:     Morales et al. v. Fourth Avenue Bagel Boy, Inc. et al.
               18 Civ. 3734 (DLI) (VMS)

Dear Judge Scanlon:

      We represent the Plaintiffs in the above-referenced matter, commenced in June 2018.
(ECF #1). We submit this letter on behalf of Plaintiffs to provide a status report to the Court.

        First, on December 8, 2020, Plaintiffs filed a motion to strike Defendants’ Answer.
Defendant Natale filed a response. (ECF ##50-52). If the motion is granted, Plaintiffs will seek
leave to file proposed findings of fact and/or law, supporting affidavits, affirmations, exhibits,
and/or other materials to enable the Court to determine the amount of damages and relief to
award to Plaintiffs. Plaintiffs await the Court’s ruling on their pending motion.

       Second, regarding discovery, Plaintiffs have continued to diligently pursue discovery in
this matter, including documents and records from Defendants’ accountant and Defendants’
banking records. After receiving and reviewing the above-referenced materials, Plaintiffs may
have follow-up questions for Defendant Natale and/or may seek to depose his accountant.
Accordingly, Plaintiffs request an extension of time to February 28, 2021 to complete discovery.

       Thank you for Your Honor’s attention to this matter.

                                                             Respectfully submitted,
                                                             /s/ Kenneth A. Goldberg
                                                             Kenneth A. Goldberg
